t c memo united_states tax_court allen h johnson petitioner v commissioner of internal revenue respondent docket no filed date eric william johnson for petitioner christina l cook for respondent memorandum findings_of_fact and opinion buch judge allen johnson divorced in pursuant to a divorce decree mr johnson made spousal maintenance payments to his ex-wife and claimed an alimony deduction on his federal_income_tax return the spousal maintenance payments were subject_to a child-related contingency specifically mr johnson’s payment obligation terminates when his youngest child graduates from high school respondent disallowed mr johnson’s alimony deduction determined a deficiency of dollar_figure and imposed an accuracy-related_penalty under sec_6662 under sec_71 the amount of any payment that is subject_to a child-related contingency is child_support and not alimony because the spousal maintenance payments terminate based on a child-related contingency we hold that mr johnson is not entitled to deduct the payments to his ex-wife as alimony mr johnson is not liable for the sec_6662 penalty however because he acted reasonably and in good_faith findings_of_fact at the time the petition was filed mr johnson resided in minnesota mr johnson married in after more than years of marriage he divorced in at the time of the divorce mr johnson and his ex-wife had three minor children a divorce decree entered on date required mr johnson to pay spousal maintenance of dollar_figure per month in addition to the spousal maintenance payments the divorce decree also required mr johnson to pay of his gross bonus to his ex-wife both the periodic spousal maintenance unless otherwise indicated all section references are to the internal_revenue_code in effect during the year at issue and all rule references are to the tax_court rules_of_practice and procedure payments and the additional payment terminate upon the occurrence of any one of the following events a the graduation from high school of the youngest child b the remarriage of mr johnson’s ex-wife or c the death of either mr johnson or his ex-wife the divorce decree states that the spousal maintenance should be deductible to mr johnson under sec_215 and includible in his ex-wife’s gross_income under sec_71 the divorce decree further obligated mr johnson to pay dollar_figure per month adjusted for cost of living for the support of his minor children until any one of a series of events occurs including graduation from high school in date the family court of the state of minnesota issued an order modifying the spousal maintenance amount from dollar_figure per month to dollar_figure per month and the child_support amount from dollar_figure to dollar_figure per month the termination clause of the spousal maintenance remained the same on his form_1040 u s individual_income_tax_return mr johnson deducted the total of dollar_figure in spousal maintenance payments as alimony a certified_public_accountant c p a prepared the original return based on the divorce decree which mr johnson provided in a notice_of_deficiency dated date respondent disallowed the alimony deduction and determined a deficiency of dollar_figure in mr johnson’s federal_income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure mr johnson filed a petition disputing the adjustment and the accuracy- related penalty on date after the petition was filed mr johnson’s c p a amended the tax_return and reported an alimony deduction of dollar_figure the amendment increased the reported alimony to include the portion of mr johnson’s bonus that he paid to his ex-wife pursuant to the decree which mr johnson did not claim on his original return mr johnson amended his petition to include the additional_amount paid with respect to his bonus mr johnson’s ex-wife reported all of the spousal support payments received from mr johnson as taxable_income on her return opinion the issues for decision are whether mr johnson is entitled to an alimony deduction for spousal maintenance payments made during and whether he is liable for a sec_6662 accuracy-related_penalty i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed to be correct and taxpayers bear the burden of proving otherwise income_tax deductions are a matter of legislative grace and the burden of proving entitlement to any claimed deduction rests on the taxpayer here the facts are not in dispute and all of the questions to be resolved are questions of law ii alimony v child_support the issue in this case concerns the characterization of the spousal maintenance payments that mr johnson made in whether they are alimony or child_support the tax consequences as to both the payor and the recipient turn on the characterization sec_215 allows a deduction to the payor for an amount equal to the alimony paid during the taxable_year to the extent it is includible in the recipient spouse’s gross_income under sec_71 whether a payment constitutes alimony is determined by reference to sec_71 which defines alimony as any cash payment if the payment is received by a spouse under a divorce or rule a 290_us_111 rule a 503_us_79 separation instrument the divorce_or_separation_instrument does not state that the payment is neither includible in gross_income nor allowable as a deduction the payor and payee spouses are not members of the same household when the payment is made and the payment obligation terminates at the death of the payee spouse and there is no liability to make either a cash or a property payment as a substitute for the payment after the death of the payee spouse sec_71 however provides that the amount of any payment that is subject_to contingencies involving child must be considered payment made for the support of the child the code specifically lists child leaving school as an example of such a contingency we have previously decided that even if there are separately allocated child_support payments other monthly payments made pursuant to a decree will still qualify as child_support if the decree contains an explicit contingency related to a child in hammond v commissioner the taxpayer made monthly payments pursuant to a divorce decree that stated that the payments would terminate on the sec_71 and b hammond v commissioner tcmemo_1998_53 75_tcm_1745 taxpayer’s child’s 18th birthday or at the time of remarriage of the taxpayer’s ex-wife in addition to these monthly payments the taxpayer was obligated to make separately allocated fixed payments for child_support the taxpayer in hammond argued that because there was separately allocated child_support the monthly payments at issue were alimony we found no authority in support of the taxpayer’s proposition and held that the amount of any payment that will be reduced on the happening of a contingency relating to a child is child_support and not alimony regardless of the existence of a separate child_support payment in this case the divorce decree clearly states that the support payments will terminate upon the graduation of the youngest child with this kind of contingency the statute compels us to characterize the payments as child_support the fact that the divorce decree specifies that the payments are to be deducted by hammond v commissioner t c m cch pincite hammond v commissioner t c m cch pincite hammond v commissioner t c m cch pincite notably in our case as in hammond the spousal maintenance payments were subject_to both a child-related contingency and ex-wife related contingencies ie payment to terminate upon remarriage or death of the ex-wife sec_71 and b mr johnson is not controlling the court does not rely on the intent of the parties when defining alimony for federal_income_tax purposes but applies the explicit requirements laid out in sec_71 therefore mr johnson’s argument that the graduation of the youngest child from high school was intended as a mere reference point for the termination of spousal support holds no value accordingly we hold that mr johnson is not entitled to an alimony deduction regarding the support payments made to his ex-wife iii accuracy-related_penalty we must also decide whether mr johnson is liable for an accuracy-related_penalty under sec_6662 sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to among other reasons negligence disregard of rules or regulations or any substantial_understatement_of_income_tax an understatement of income_tax is substantial if the understatement exceeds the greater of of 79_tc_340 123_tc_258 the tax required to be shown on the return or dollar_figure respondent bears the burden of production with respect to the penaltydollar_figure the penalty will not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith the court must consider all facts and circumstances in determining whether the taxpayer acted with reasonable_cause and in good_faith in order to establish good-faith reliance on an adviser the taxpayer must prove that i he gave the return preparer complete and accurate information ii an incorrect return was the preparer’s fault and iii he believed in good_faith that he was relying on a competent return preparer’s advice as to the tax treatment as long as the taxpayer acted in good_faith and his reliance was reasonable taking into sec_6662 sec_7491 sec_6664 sec_1_6664-4 income_tax regs 112_tc_317 citing 88_tc_654 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir consideration all of the facts and circumstances reliance on the advice of a return preparer will generally demonstrate reasonable_cause and good faithdollar_figure the understatement involved in this case exceeds of the tax required to be shown on the return and is greater than dollar_figure consequently respondent satisfied his burden of production we are satisfied on this record however that mr johnson reasonably relied on the professional advice of his return preparer mr johnson hired a c p a to prepare his tax_return and provided his c p a with a copy of the divorce decree which was necessary for the completion of the tax_return the record does not indicate that the c p a was incompetent or inexperienced it was reasonable for mr johnson to rely on his c p a and he was not required to second-guess his c p a ’s advicedollar_figure accordingly mr johnson is not liable for the sec_6662 accuracy- related penalty lapoint v commissioner tcmemo_2012_107 103_tcm_1591 citing 469_us_241 469_us_241 holding that it is reasonable for a taxpayer to rely on the advice of an attorney or an accountant because m ost taxpayers are not competent to discern error in the substantive advice of an accountant or attorney the court is bound by the laws as written the code specifically provides that the amount of a payment that is subject_to a reduction due to child-related contingency is not alimony but child_support on the basis of our examination of the record before us and the parties’ arguments at trial we find that mr johnson is not entitled to an alimony deduction for the spousal maintenance payments however mr johnson is not liable for an accuracy-related_penalty because he was able to show that he acted reasonably and in good_faith to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the accuracy- related penalty under sec_6662 484_us_3 40_tc_436 aff’d 331_f2d_422 7th cir sec_71
